Siebecker, J.
The court held that plaintiff had established title to the premises. This holding is attacked on the ground that the tax deed to Jennie A. White is void on its face in failing to state that she is the assignee of the original purchaser of the tax-sale certificates on which the deed issued and because the names of such purchasers are not given in the deed. In the recent case of Washburn L. Co. v. C., St. P., M. *26& O. R. Co. 124 Wis. 305, 102 N. W. 546, upon review of preceding decisions on this subject, it was stated:
“While the statute prescribes the form to be used in making a tax deed, and adherence thereto with considerable strictness has been uniformly held to be necessary, neither by its terms nor as construed by the decisions does the statute call for strict compliance. Substantial compliance is all that is required. Sec. 1178, Stats. (1898).”
It is urged that nothing appears to show that the grantee in this deed was the assignee of the certificates on which the deed issued. The recital in the deed, “Whereas, Jennie A. White, assignee of the several tax certificates, as stated below,” clearly indicates that she is the assignee and holder of the designated certificates, and, in the absence of any showing to the contrary, it must be presumed that the certificates were in fact assigned to her and that the original purchasers parted with them in a lawful manner. This makes her the assignee of such, purchasers or of some intermediate owner. The statement in the deed that she had deposited the certificates as assignee is sufficient to meet the calls of the statute, in view of the fact that the recital of the deed specifically refers to the purchaser described in the body of the deed.
It is claimed, however, that the purchasers are not so named in the deed. The deed contains a partial transcript of the certificates, giving descriptions of the lands, amount of tax, and after each description the name of a person as the “Buyer of certificate at tax sale.” It is obvious that the person so named as “buyer” refers to the purchaser of the lands at the tax sale. We see no force in the argument that such designation may refer to a person other than the purchaser at the sale of the lands. The language in the deed, “buyer of certificate at tax sale,” manifestly refers to the purchasers of the land at such sale and must be so regarded. This interpretation also makes plain the subsequent words inserted in the prescribed form of deed in place of the purchaser, namely, “to the said *27several purchasers.” These words are descriptive of the persons purchasing at the tax sale, and refer to the persons named under the designation “Buyer of certificate at tax sale.”' These descriptions of the purchasers of the lands are sufficiently definite under sec. 1178, Stats. (1898), show with sufficient definiteness that there was a sale of the lands for delinquent taxes to the persons named, and furnish the means from which it can be ascertained who the vendees were and whether they were competent to bny.
Plaintiff’s title rests on a tax deed of May 4, 1900, recorded the same day and issued on the certificate of May 19, 1896, for the taxes of 1895. Defendant asserts a subsequently acquired title under a tax deed of September 26, 1900, issued on the tax certificate of May 21, 1895, for the taxes of 1894. It is asserted that since defendant’s deed is of a later date than plaintiff’s deed, based on a tax sale antedating the tax sale on which plaintiff’s tax deed issued, it vests defendant with a paramount title. Upon what principle plaintiff’s title can be cut off by a deed on a prior tax-sale certificate is not apparent. The controlling principle as to tax titles is that, whenever any claim based on a tax sale ripens into a title under a tax deed issued thereon, it cuts off all prior claims, liens, and interests in the land, and persons claiming under them are barred and retain no rights or interest in the lands as against such subsequent tax title. See Cole v. Van Ostrand, post, p. 454, 110 N. W. 884.
Defendant contends that it was error, under the provisions of sec. 3087, Stats. (1898), not to direct as a condition of recovery that plaintiff pay defendant all taxes paid by defendant, with interest and charges, whether levied prior or subsequent to the taxes on which plaintiff’s tax title rests. It will be observed that this section grants such relief only “when the plaintiff is entitled to recover by reason of a defect or insufficiency of any tax deed under which the defendant claims title or in the proceedings prior to the sale upon which such tax *28deed was issued.” Defendant, under Ms tax deeds, fails, by force of plaintiff’s paramount title, to establish any claim under tbe statutes through deeds based on tax sales prior to the sale on which plaintiff’s title is founded, as above stated, and as to its last deed it failed because the tax on which its deed issued had been theretofore paid and the land thereby redeemed from such charge and lien. Neither infirmity in defendant’s claim of title comes within the specifications of this section rendering plaintiff liable to pay defendant the amount ef delinquent taxes on the land together with accrued interest and charges, and therefore no grounds are shown for a recovery of them in this action. The court properly awarded judgment. .
By the Court. — Judgment affirmed.